UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2013 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 28, 2013 Semiannual Report to Shareholders DWS International Fund Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Investment Management Agreement Approval 44 Summary of Management Fee Evaluation by Independent Fee Consultant 48 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary February 28, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 Unadjusted for Sales Charge % % -5.02 % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % -6.14 % % MSCI EAFE Index† % % -1.26 % % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge % -6.80 % % Adjusted for the Maximum Sales Charge (max 5.75% load) % -7.90 % % MSCI EAFE Index† % -3.69 % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 Unadjusted for Sales Charge % % -5.80 % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % -5.97 % % MSCI EAFE Index† % % -1.26 % % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge % -7.56 % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % -7.72 % % MSCI EAFE Index† % -3.69 % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 Unadjusted for Sales Charge % % -5.76 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % -5.76 % % MSCI EAFE Index† % % -1.26 % % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge % -7.51 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % -7.51 % % MSCI EAFE Index† % -3.69 % % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 No Sales Charges % % -4.73 % % MSCI EAFE Index† % % -1.26 % % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) No Sales Charges % -6.51 % % MSCI EAFE Index† % -3.69 % % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/13 No Sales Charges % % -4.60 % % MSCI EAFE Index† % % -1.26 % % Average Annual Total Returns as of 12/31/12 (most recent calendar quarter end) No Sales Charges % -6.37 % % MSCI EAFE Index† % -3.69 % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.25%, 2.19%, 2.03%, 0.95% and 0.77% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 22 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 2/28/13 $ 8/31/12 $ Distribution Information as of 2/28/13 Income Dividends, Six Months $ Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. • Portfolio Manager, Market Research Strategies: Frankfurt. • MS, University of Muenster. Anna Wallentin, Director Portfolio Manager of the fund. Joined the fund in 2012. • Fund Manager and Business Manager, DWS Investments: Frankfurt. • Joined Deutsche Asset & Wealth Management in 1995. Prior to her current role, she has served as a Senior Research Analyst in Credit and Market Risk Management and as a Business Analyst in the Business Line Technology Group, OTC Derivatives, based in London and Frankfurt. Joined the Asset Management Retail group in 2002 as a Deputy Head of Risk and Control. In 2006 she became Senior Portfolio Analyst within Equities Fund Management of DWS. • Master of Mathematics and Physics, Philipps-University Marburg; Master of Mathematics, Moscow State University. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Euro Equity Portfolio Manager in the team "Insurance Solutions": Frankfurt. • Joined Deutsche Asset & Wealth Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. • Graduated from banking academy; Completed bank training program at Commerzbank, Mannheim. Johannes Prix, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager, Market Research Strategies: Frankfurt. • Joined Deutsche Asset & Wealth Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. • MSc in Mathematics from University of Graz; PhD in Finance from Vienna University of Economics. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2013 (38.9% of Net Assets) Country Percent 1. TeliaSonera AB Offers telecommunication services Sweden 6.0% 2. Snam SpA Owns and operates Italy's natural gas distribution network Italy 5.3% 3. BOC Hong Kong (Holdings) Ltd. Provider of financial products and services to retail corporate customers Hong Kong 4.4% 4. Adidas AG Manufactures sports shoes and sports equipment Germany 4.3% 5. FANUC Corp. Manufacturer of numerically controlled equipment for machine tools Japan 3.6% 6. Fast Retailing Co., Ltd. Operates a chain of clothing stores Japan 3.5% 7. BASF SE A worldwide chemical company Germany 3.2% 8. Dassault Systemes SA Designer, manufacturer and engineer of software products France 3.1% 9. ING Groep NV Provider of financial services Netherlands 2.8% 10. Royal Dutch Shell PLC Explores, produces and refines petroleum Netherlands 2.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 48 for contact information. Investment Portfolio as of February 28, 2013 (Unaudited) Shares Value ($) Common Stocks 96.4% Australia 3.5% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Lend Lease Group Newcrest Mining Ltd. Westfield Retail Trust (REIT) (Cost $27,169,042) Austria 0.3% Erste Group Bank AG* (Cost $1,458,645) Belgium 0.2% Telenet Group Holding NV (Cost $1,113,780) Denmark 1.0% Coloplast AS "B" Novo Nordisk AS "B" (Cost $8,078,975) Finland 1.7% Fortum Oyj (Cost $12,135,368) France 9.3% Cap Gemini Dassault Systemes SA European Aeronautic Defence & Space Co. NV L'Oreal SA Publicis Groupe Safran SA Sanofi Unibail-Rodamco SE (REIT) (Cost $58,781,252) Germany 14.7% Adidas AG Allianz SE (Registered) BASF SE Bayer AG (Registered) Beiersdorf AG Deutsche Post AG (Registered) Hannover Rueckversicherung AG (Registered) HeidelbergCement AG MAN SE Muenchener Rueckversicherungs AG (Registered) Suedzucker AG (Cost $91,884,542) Hong Kong 5.6% BOC Hong Kong (Holdings) Ltd. Cheung Kong (Holdings) Ltd. Noble Group Ltd. Orient Overseas International Ltd. (Cost $36,569,165) Italy 5.3% Snam SpA (Cost $40,764,650) Japan 20.3% Bridgestone Corp. Canon, Inc. FANUC Corp. Fast Retailing Co., Ltd. (a) Hitachi Ltd. Inpex Corp. JGC Corp. Marubeni Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsui & Co., Ltd. Nabtesco Corp. (a) Nikon Corp. Sumitomo Realty & Development Co., Ltd. (Cost $137,376,095) Luxembourg 0.2% ArcelorMittal (Cost $1,448,738) Netherlands 6.3% Akzo Nobel NV Heineken NV ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $46,530,491) Norway 2.2% DnB ASA (Cost $11,597,288) Singapore 0.8% United Overseas Bank Ltd. Wilmar International Ltd. (a) (Cost $6,351,540) Spain 0.2% Inditex SA (Cost $1,455,953) Sweden 7.3% Swedbank AB "A" TeliaSonera AB (Cost $52,626,066) Switzerland 6.1% Julius Baer Group Ltd.* Roche Holding AG (Genusschein) Swatch Group AG (Registered) Swiss Life Holding AG (Registered)* Syngenta AG (Registered) Zurich Insurance Group AG* (Cost $44,066,322) United Kingdom 11.4% Barclays PLC Capita PLC Centrica PLC Diageo PLC Inmarsat PLC Old Mutual PLC SABMiller PLC Vodafone Group PLC (Cost $76,962,968) Total Common Stocks (Cost $656,370,880) Preferred Stock 0.2% Germany Henkel AG & Co. KGaA (Cost $1,432,894) Securities Lending Collateral 4.9% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $36,693,110) Cash Equivalents 3.4% Central Cash Management Fund, 0.12% (b) (Cost $25,307,061) % of Net Assets Value ($) Total Investment Portfolio (Cost $719,803,945)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $720,801,144. At February 28, 2013, net unrealized appreciation for all securities based on tax cost was $58,784,643. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $76,373,794 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,589,151. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at February 28, 2013 amounted to $34,713,559, which is 4.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen (Certificate of Stock) REIT: Real Estate Investment Trust At February 28, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/15/2013 60 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
